I am unable to agree with the conclusion at which the foregoing opinion arrives.
Reading the complaint most liberally, and giving the plaintiff the benefit of every intendment, what she there says amounts to this: She was employed by the Institution for the Feeble-minded. Her hours were from 6 A.M. to 7:15 P.M. She was allowed thirty minutes for lunch — from 12:30 to 1 P.M. Her home was across the way from the premises of her employer and some two or three hundred yards from the ward in which she worked. She was to eat her lunch at home and return to her duties within the half hour allotted for that purpose. On October 22, 1940, she went home for lunch. After she got there she fell and hurt herself. She now claims compensation on account of the injuries thus received.
The statute says, defining injuries for which compensation may be had, that "`injury' means only an injury arising in the course of employment. . . ." I cannot see why an injury received, as she alleges hers was received, can be said to have arisen in the course of her employment. During the thirty-minute lunch period allotted to her, her employer had no control over her or her actions. Her time was her own. It was optional whether she ate any lunch at all. Her employer could not say what she should eat — whether ice cream and cake or wieners and sauerkraut. If she saw fit to go elsewhere for lunch, her employer could not say her nay, provided she returned within the thirty-minute lunch period. I see no difference in principle, whether her *Page 41 
lunch period was thirty minutes or two hours, or whether she went home for lunch or to some hotel or restaurant, so only she returned within the stipulated time. And I cannot see why, if the injuries on account of which she seeks compensation had been occasioned by falling out of bed after she had retired for her night's sleep, it could not as well be said that they arose in the course of her employment.
I do not believe that the Compensation Act contemplates injuries received under the circumstances alleged by the plaintiff shall be compensable. The cases heretofore determined by this court and cited in the majority opinion certainly lend no color to her contention that they are. On the contrary, they are authorities against her. In Kary v. North Dakota Comp. Bureau,67 N.D. 334, 272 N.W. 340, Judge Burr, writing the opinion, said: "Appellant says, `the sole issue is whether . . . the claimant . . . was injured in the course of his employment. . . .' Our statute, § 396a2 of the Supplement, say this term `"injury" means only an injury arising in the course of employment.' There is significance in the use of the word `only', and clearly the legislature had a purpose in its use. Coming to work, returning from work, leaving the place of employment for lunch intending to return immediately thereafter are acts incidental to the employment and having a causal connection therewith, even after the actual work had ceased. Clearly the legislature intended to eliminate such as it limits the injuries to those which arise in the course of employment."
See also Fink v. Workmen's Comp. Bureau, 68 N.D. 531, 282 N.W. 505; Pillen v. Workmen's Comp. Bureau, 60 N.D. 465, 235 N.W. 354. Certainly I cannot subscribe to the doctrine enunciated in the opinion in Bollard v. Engel, a portion of which is quoted with approval in the majority opinion. The logical consequence of the application of such a doctrine is that an injury received by an employee who is a normal individual while engaged in doing any act personal to himself, is compensable. This results not in compensation but in insurance, something the Compensation Act does not contemplate.
BURKE, J., concurs. *Page 42